Case 5:18-cV-01139-OLG Document 1 Filed 10/30/18 Page 1 of 5

THE UNITED S'I`ATES DISTRICT COURT
THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
MICHAEL A. FORD and NIKI FORD §
Plaintift`s, §
VS. § CIVIL NO. SA 18~€\/-1139
THE UNITED STATES OF AMERICA, §
Defendant. §

PLAINTIFFS’ ORIGINAL COMPLAINT
TO THE HONORABLE UNITED STATES DISTRICT IUDGE:
1. Now comes, MICHAEL A. FORD and NIKl FORD hereinafter referred to as Plaintiffs in
the above styled and numbered cause, complaining of the UNITED STATES OF AMERICA,
hereinafter referred to as Det`endant, and for cause of action Would respectfully show unto the
Court as follows:
JURISDICTI{)N
2. Jurisdiction in this case is founded on the Federal Tolt Claims Act, Title 28 U.S.C.
§1346(b), and 28 U.S.C. §1367. The amount in controversy exceeds the sum of $lO0,000.00,
exclusive of interest, costs, and attorney's fees.
Xasnn
3, Plaintiffs, MICHAEL A. FORD and NIKI FORD are resident/citizens of Stocl<dale,
Wilson County, Texas.
4. Each of the relevant acts complained of occurred in San Antonio, Bexar County, Texas,
Within the San Antonio Division of the United States District Court for the Western District of

Texas.

Case 5:18-cV-01139-OLG Document 1 Filed 10/30/18 Page 2 of 5

ADMINISTRATIVE CLAIMS
5. Plaintiff, l\/IICHAEL A. FORD, has filed his original Claim for Damages With Jzhe U.S.
Departinent of Veterans Affairs, Houston Regional Counsel, 6900 Alrneda Road, Houston,
Texas, 7703 0-4200, Which Was received by the Department of Veterans Affairs on October 23,
2017. The Department of Veterans Affairs denied the Plaintiff° s claim on l\/lay 4, 2018;
however, the six (6) month period following the denial has not expired as of the date of the filing
of the Plaintiffs’ Original Complaint. Plaintiff, NlKl FORD, filed her claim for damages on
April 19, 2018, Which vvas also denied on May 4, 2018, and the six (6) month period following
the denial has not expired as of the date of the filing of the Plaintiffs’ Original Complaint.
SERVICE
6. Service of citation may he made upon the Defendant, UNITED STATES OF AMERICA,
by serving its’ agent, JOHN BASH, United States Attorney for the Western District of TeXas, at
his office located at 601 NW Loop 410, San Antonio, Bexar County, "fexas 78216, and by
sending a true and correct copy of this Complaint by Certified Mail, Return Receipt Requested,
to the HONORABLE JEFF SESSIONS, Attorney General of the United States, "l`he Department
of Justice, 10th and Constitution N.W., Rooin B-l 12, Washington, D.C. 20530.
AGENCY

7. The Defendant, UNITED S'I`ATES OF Al\/IERICA, acting by and through its’ agents,
servants and/or employees of the Departrnent of Veterans Affairs, owns and operates the Audie
L. l\/,[urphy Memorial Veterans Hospital located in San Antonio, Bexar County, Texas. Said

facility provides healthcare services for persons such as Plaintiff, MICAHEL A. FORD.

Case 5:18-cV-01139'-OLG Document 1 Filed 10/30/18 Page 3 of 5

FAC'I`UAL BACKGROUND
S. Plaintiff, MICHAEL A. FOR_D, a 70 year old man Who Was born on October 28, 1943,
vvas admitted to the Audie L. l\/lurphy Memorial Veterans Hospital on April l4, 2016 to undergo
an operative procedure to extract a number of his teeth in an effort to obtain clearance for a
future knee replacement surgery The Plaintiff had agreed to undergo general anesthesia for the
surgical extraction of 14 carious maxillary teeth. lnduction of the anesthesia began at 0737`_ The
first attempt at nasal intubation vvas performed by a resident nurse anesthetists in training This
attempt ended in failure When the resident Was unable to direct the tube anterior enough to enter
the trachea. The second attempt Was also unsuccessful When the CRNA could not advance the
tube into the Plaintiff, MlCHAEL A. FORD’s, trachea. At this time the Plaintiff, MICHAEL A.
FORD’s, oxygen saturation began to fall Four (4) more attempts to intubate the Plaintiff Were
made by a supervising anesthesiologist over a prolonged period of time before the ET'l` Was
eventually successful With a positive ETCO 2 and bilateral breath sounds ln the meantime, the
Plaintiff, MICHAEL A. FORD, had developed bradycardia vvhich had deteriorated into V fib,
followed by a bradycardia arrest A Code Blue and chest compressions Was initiated After-at
least 7 minutes of chest compressions, circulation vvas re-established, but the Plaintiff remained
unresponsive The Plaintiff was transferred to the ICU vvhere it Was observed that he vvas unable
to follow commands, and vvas demonstrating upper extremity extensor or posturing and
myoclonus. The Plaintiff remained intubated until April 18, 2016, When he finally demonstrated
he Was able to follow simple commands An EEG Which had been obtained following the
Plaintiffs’ resuscitation Was read as abnormal The impression of the Neurologist/Epileptologist
Was that the Plaintiff had sustained a severe diffuse nonspecific cerebral brain injury from a

period of prolonged hypoxia.

Case 5:18-cV-01139-OLG Document 1 Filed 10/30/18 Page 4 of 5

NEGLIGENT ACTS AND/()R OMISSIONS
9. Plaintiffs, l\/llCHAEL A. FOR_D and Nll§l FORD Would show that the Defendant,
UNITED STATES OF AMERICA, acting by and through its agents, servants and/or employees
at the Audie L. Murphy Memorial Veterans Hospital, Was negligent in the healthcare and
treatment of MICHAEL A. FORD, and that such negligence Was a direct and proximate cause of
the injuries and damages suffered by the Plaintiffs herein Such negligent acts and/or omissions
include, but are not limited to the following:

(A) Failure to timely and correctly perform nasal intubation on patient,
MICHAEL A. FORD;

(B) Failure to properly and timely diagnose and treat MICHAEL A. FORD’s
developing bardycardia;

(C) Failure to timely call a Code Blue and timely treat MICHAEL A, FORD’s
hradycardic arrest; and

(D) Failing to act as physicians and healthcare providers of ordinary prudence
vvouid have acted under the same or similar circumstances
10. Each and all of the above foregoing acts of the Defendant, both of omission and
commission, Were negligent and constituted negligence, and each and all Were a proximate cause
of the injuries and damages sustained by the Plaintiffs herein
I)AMAGES

11. As a result of the negligence of the physicians and staff at the Audie L. l\/lurphy
l\/lemorial Veterans Hospital, as set out herein, Plaintiff, l\/ilCl-IAEL A. FORD, has been caused
to suffer physical pain, mental anguish, physical impairrnent, and physical disfigurement in the
past, and Will, in reasonable medical probability, continue to sustain these injuries in the future
Additionally, the Plaintiff has incurred reasonable medical, hospital, and therapy expenses in the

pastJ and Will, in reasonable medical probability, continue to incur these expenses in the future

Case 5:18-cV-01139-OLG Document 1 Filed 10/30/18 Page 5 of 5

Additionally, the Plaintiff has incurred a loss of income and a loss of household services in the
past, and will, in reasonable probability, continue to sustain these losses in the future.
12. As a result of the negligence of the physicians and staff at the Audie L. l\/lurphy
l\/lemorial Veterans Hospital, Plaintiff NlKl FORD, has sustained a loss of consortium and the
loss of household services in the past, and will, in reasonable probability, continue to sustain
these losses in the future as a result of the injuries sustained to her husband, Plaintiff MICHAEL
A. FORD.
DAMAGE LIMITATIONS

13. Plaintiff believes and alleges that the damages caused by the negligent acts of omissions
and/or commissions of the Defendant have injured the Plaintiffs in an amount within the
jurisdictional limits of this Court.
14. WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the Defendant herein be
duly cited to appear and answer herein, and that upon final hearing of this suit, Plaintiffs have
and recover judgment from the Defendant, in an amount within the jurisdictional limits of this
Court, together with post-judgment interest as allowed by law, plus reasonable costs of Court,
and for such other and further relief, both general and special, in law and equity, to which the
Plaintiffs may show themselves to be justly entitled

Respectfully submitted,

THE LAW OFFICES OF JEFFREY C. ANDERSON

9601 l\/IcAllister Freeway, Suite 1250

San Antonio, Texas 78216

TE: (210) 340-8880 FAX: (210) 340-8885
jca@zexcis[awfirm. com

      

. ANDERSON
AR NO. 01190500

BY:

   

STAT

ATTORNEY FOR PLAINTIFFS

